Sakharov Prize 2009 (announcement of the winner)
I would like to start with some important information about the Sakharov Prize for 2009. This morning's Conference of Presidents of the European Parliament awarded the Sakharov Prize for 2009 to Memorial, the organisation of Oleg Orlov, Sergey Kovalev and Lyudmila Alexeyeva and all other defenders of human rights in Russia whom it represents. We have awarded this year's prize to Memorial. We sincerely hope that by doing so, we will contribute to ending the circle of fear, uncertainty and violence surrounding human rights defenders in the Russian Federation.
We also hope to advance our message that civil society activists everywhere must be free to exercise their most basic rights of freedom of thought and freedom of speech and freedom of the written word. We need to be free to follow our thoughts because this is essential in getting at the truth.
Let me share with you my great satisfaction in being able to announce this prize as the President of the European Parliament and, in particular, as a man who comes from Solidarity. At one time, we had serious problems very similar to those that our colleagues and partners in the Russian Federation have today. I am very pleased that truth and freedom will always win in the end. This is how it was in many countries of Central and Eastern Europe. The fact that the Russians who are seeking the truth today are unable to go about their business freely is a major problem for the whole of Europe as well as a personal tragedy for themselves. The purpose of this prize is for us Members of the European Parliament to express our great support for their activities.
(Applause)
I would like to make a couple of general points: since 1988, which is over 20 years ago now, the European Parliament inaugurated the annual Sakharov Prize for freedom of thought to honour persons or organisations for their contribution to the development of human rights and fundamental values.
We should also remember today all those extraordinary people who, through their own efforts and dedication, opposed the harsh realities of oppression, persecution and exile. They are often 'ordinary' people who show exceptional courage and dedication. They often risk a great deal, even their lives. We have awarded the prize to writers, journalists, politicians, professors, lawyers and organisations fighting for freedom of labour, and even associations of women fighting enforced disappearance. Freedom of thought is a universal value.
I would like to use this occasion to say that the two nominations that did not receive the Sakharov Prize this year do enjoy our great support, and that we should also mention their names as persons who have made a particularly strong impression on us. The fact that we mentioned their names, the fact that they were with us in so many debates, speaks a great deal of our great support for what they have done. It is not just the winner of the prize but also the nominees who deserve our great respect and deep recognition.
(Applause)
The prize giving ceremony will be on Wednesday, 16 December in Strasbourg.